Opinion issued August 23, 2007












In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00650-CR
____________

ROSEMARY UWADIALE, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the174th District Court 
Harris County, Texas
Trial Court Cause No. 993660 



				MEMORANDUM  OPINION 
 On August 15, 2007, appellant, Rosemary Uwadiale, filed a motion to dismiss
this appeal.  The motion complies with the Texas Rules of Appellate Procedure.  See
Tex. R. App. P. 42.2(a).
	We have not yet issued a decision.  Accordingly, we grant the motion and
dismiss the appeal. 
	We direct the Clerk of this Court to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).